                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

KELLES JACKSON,                           )
                                          )
                     Petitioner,          )
                                          )
v.                                        )       Case No. CIV-18-876-R
                                          )
J. FOX. WARDEN, et al.,                   )
                                          )
                     Respondents.         )

                                         ORDER

       Petitioner filed this action pursuant to 28 U.S.C. § 2241, seeking a writ of habeas

corpus. In lieu of payment of the $5.00 filing fee, Petitioner filed an application for leave

to proceed in forma pauperis. On September 21, 2018, United States Magistrate Judge

Suzanne Mitchell, to whom the case had been referred for preliminary review, issued a

Report and Recommendation wherein she recommended that Petitioner’s application for

leave to proceed in forma pauperis be denied because he has adequate resources to pay the

$5.00 filing fee. The record reflects that Petitioner has not filed a timely objection to the

Report and Recommendation nor sought an extension of time in which to respond.

Accordingly, the Court hereby ADOPTS the Report and Recommendation, DENIES the

application for leave to proceed in forma pauperis, and ORDERS Petitioner to submit the

$5.00 payment not later than November 15, 2018. Failure to tender payment will result in

dismissal without prejudice, without additional notice.
IT IS SO ORDERED this 18th day of October 2018.




                                 2
